Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/829,656 filed on
March 25, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on June 2, 2021 under 37 CFR 1.111 in response to a non-final rejection dated March 16, 2020.  Applicant has amended indepependent claims 1, 8 and 15, and canceled claims 7, 14 and 20. Claims 1-6, 8-13 and 15-19 are currently pending.

Allowable Subject Matter
	Claims 1-6, 8-13 and 15-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance – noting persuasive arguments made by applicant regarding double patenting rejection which is hereby withdrawn. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited and ip.com searches) failed to result in finding a prior art that, alone or in combination with prior art 
“project at least a portion of the three-dimensional scene onto an equirectangular cylindrical projection:
“determine left offset vectors and right offset vectors for vertices of the three-dimensional scene:
“duplicate the projected three-dimensional scene to form a left scene and a right scene.
“reposition vertices of the three-dimensional scene, wherein the repositioning comprises offsetting the vertices of the left scene using the left offset vectors and offsetting the right scene using the right offset vectors: and
“generate a stereoscopic image based on the repositioned vertices.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485